UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7557



ANTHONY BERNARD PAGE,

                                            Plaintiff - Appellant,

          versus


CAPTAIN HOLLOWAY, Shift Commander; JACK LEE,
Assistant Warden; D. TAYLOR, Chairman, ICC;
D. SWISHER, Hearings Officer,

                                           Defendants - Appellees,
          and


AUGUSTA CORRECTIONAL    CENTER   ADMINISTRATIVE
PERSONNEL,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-95-529-R)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anthony Bernard Page, Appellant Pro Se.       Jill Theresa Bowers,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Page
v. Holloway, No. CA-95-529-R (W.D. Va. Sept. 4, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2